Title: From George Washington to Capel & Osgood Hanbury, 10 August 1760
From: Washington, George
To: Capel & Osgood Hanbury



Gentn
Mount Vernon 10th Augt 1760.

By my friend Mr Fairfax I take the oppertunity of acknowledging the receipt of your favour pr Captn Wa[l]ker & once since of later date by Captn Chew—I am very sorry for the Account (given in the latter) of the Deliverance being lost. All the Tobacco I had on board her was JC and I dare say woud have disgracd no Market whatever—but accidents of this Nature are common & ought not to be repind at.
We had a very favourable prospect sometime ago of making large Crops of Tobacco, but a continued series of Rain for near 4 Weeks has given a sad turn to our expectations and now I verely believe that unless some very surprising change happens for the better again the Crops will be very short—A great deal of Tobo being Drownd, and the rest spotting very fast, which is always a consequence of so much Wet Weather.
I hope you will have receivd for the Books retaken in Captn Downs before this Letter can reach you: they were not intended for ourselves for which Reason I must get the favour of you to State an Acct of the Costs with proper Credits that I may know how to settle for them here. I am Gentn Yr Most Obedt Hble Servt

Go: Washington

